DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-11, in the reply filed on 7 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 June 2018, 18 December 2018, and 25 September 2019 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, this claim sets forth “an Al-rich layer” in the sixth line of the claim. The metes and bounds of this claim cannot be determined since it is unclear what would be considered to be an Al-rich layer versus what would not be considered an Al-rich layer. A review of the specification and application as originally filed failed to turn up guidance as to how to interpret this particular term. 
It is unclear how much aluminum must be present within this layer for it to be considered Al-rich. For example, a layer having more aluminum than the base steel, a layer having more aluminum than the Zn-Al-Mg alloy plating layer, a layer having more aluminum than both the base steel or Zn-Al-Mg alloy plating layer, a layer that has its largest compositional component being aluminum, a layer wherein aluminum is one of but not necessarily the largest compositional component, and many other types of layers may each be considered to be Al-rich layers. 
Looking to the other portions of the application as originally filed did not turn up direction as to how to interpret this claim. For example, claim 4, which depends from claim 1, sets forth that the sum of Al and Fe in the AL-rich layer is 50 wt% or higher. However, any of 
Applicant is encouraged to amend the claims to more clearly define what is meant by this Al-rich layer. As currently presented, the Office is unable to determine how to interpret this limitation and is therefore unable to apply appropriate art.

Claims 1, 3, 4, and 6 include limitations within parentheses. It is unclear whether the limitations contained therein are intended to be exemplary or are intended to be part of the claimed invention. Applicant is encouraged to amend the claims to remove the limitations from the parentheses and incorporate them within the claims.

Claims 2-11 depend from claim 1 and incorporate the limitations therein. Therefore, claims 2-11 are rejected for the reasons set forth above in regards to claim 1. 

Claim 5 sets forth the composition of the base steel. This claim depends from independent claim 1. Claim 5 sets forth a composition for the base steel that further limits the composition however it also includes the range of 0.5 to 3.1% of Mn. This range is broader than for the base steel as set forth in claim 1, which includes 1.2 to 3.1% of Mn. This renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 8,999,084 is directed to a galvanized steel sheet including a zinc plating layer which is disposed on a steel sheet containing 0.01% to 0.15% C, 0.001% to 2.0% Si, 0.1% to 3.0% Mn, 0.001% to 1.0% Al, 0.005% to 0.060% P, and 0.01% or less S on a mass basis, the remainder being Fe and unavoidable impurities, and which has a mass per unit area 20 g/m2 to 120 g/m2. (Abstract) The steel sheet has excellent corrosion resistance, anti-powdering property during heavy machining, and strength. (Abstract) A cold rolled steel sheet is galvanized in an Al-containing zinc bath. (10:1-16) Alloying subsequent to galvanizing the steel sheet occurs at a temperature of 450 to 550 C and then alloyed such that the iron content of a plating layer is 7 to 15% by mass. (9:26-30) 
Baril, E., L'Espérance, G. Studies of the morphology of the Al-rich interfacial layer formed during the hot dip galvanizing of steel sheet, Metall Mater Trans A 30, 681–695 (1999) sets forth a study of the morphology of the Al-rich interfacial layer formed during hot dip galvanizing of steel sheets. A small addition of aluminum in the liquid zinc bath inhibits the iron/zinc reactions during hot dip galvanizing of steel sheets. (Abstract) It is well known that aluminum and iron are tied up in a layer located at the interface between the iron and zinc. (Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784